Title: To Benjamin Franklin from the Officers of the Alliance, 7 June 1780
From: Officers of the “Alliance”
To: Franklin, Benjamin


Please your Excellency
LOrient June 7. 1780
We had the honor of addressing your Excellency the 31st. May, in which we gave some account of our present situation and Requested your Excellency to have us paid off and sent home with all the Expedition your Excellency could afford us.
We also made some mention of our Captain Landais, whose Loss we regreted, and under whose Command we wished to Return to America; as we did not then express our minds fully on that subject, We beg Leave to do it now by Representing to your Excellency that we have reason to think there never was a Ships Company of Officers and men more unanimous for a Captain, than the Alliance’s in this Instance for Captain Landais; and since Congress has given him so good a right to Command us we hope your Excellency will condescend to Restore him to us— It was always our oppinions that he was a Capable & good Captain, his behaviour in the Engagement was such as certainly envinced it, The aspersions of his Enemies may have prevailed over your Excellency’s Goodness, but your Excellency may believe us sincere when we assure you that we all fore & Aft wish to see him reinstated.
We would also beg Leave to represent to your Excellency that according to the Customs and Regulations of our Navy we hold ourselves bound to obey him and no other as Commander while our Engagement continues, unless he is removed by the forms prescribed in our Rules.
Your Excellency’s Kind Indulgence in the few reasonable things we have presumed to ask, will Restore to us tranquility and induce us to return your Excellency our unfeigned thanks.
We are with the profoundest respect your Excellencys most obedient & most devoted humble Servants



James Degge
Thos Hinsdale


John Buckley
Isaac Carr


James Lynd
James Warren


John Larchar Junr.
Thos. Elwood


Benjamin Pierce
Arthur Robertson


James Bragg
Chipn. Bangs

  
  
John Darling
N Blodget



 
Addressed: His Excellency Dr. Benja. Franklin / Minister plenipo to the United / States / at Passy / near Paris
Endorsed: Officers of the Alliance June 7. 80 L’Orient—
